Citation Nr: 0320757	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active military duty from July 1983 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which the RO, in pertinent part, denied 
entitlement to service connection for arthritis of the knees.  

By rating decision dated in January 2002 the RO denied the 
veteran's claims of entitlement to service connection for 
arthritis of the back and a psychiatric disorder.  In July 
2002, the veteran filed notice of disagreement with the RO's 
determination on those issues.  A statement of the case was 
issued in July 2002.  There is no indication in the claims 
file that the veteran perfected an appeal as to those issues, 
and they are not before the Board for appellate consideration 
at this time.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum, as follows: 

1.  The record indicates that the veteran was 
treated for his bilateral knee disorder at the 
Harris County Clinic, 1301 Franklin, Houston, 
Texas 77002 during the period of March 8, 2001 
to March 16, 2001.  This facility has 
requested the following: a current 
Authorization and Consent to Release 
Information form signed by the veteran; the 
veteran's date of birth; and his full name.  
(a) Send the veteran a VA Form-
21-4142 (Authorization and 
Consent to Release Information 
to the VA).  Request that he 
complete the entire form so 
that records can be obtained 
from Harris County Clinic.  The 
form must also be signed and 
dated.  
(b) After the release of 
information form has been 
received from the veteran, make 
arrangements to obtain 
treatment and hospital reports 
from Harris County Clinic at 
the address above.  In addition 
to sending them the signed 
release of information form, 
send also the veteran's full 
name and his date of birth, 
(Gregory Earl Bishop, January 
29, 1965).
2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
claimed disorder of arthritis of the knees.  
The claims folder must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner is specifically 
asked to review the examination findings from 
the August 1999 VA orthopedic examination.  

The examiner should conduct a thorough 
examination of the veteran's knees, and 
provide a diagnosis of any pathology found.  
The examiner should specifically comment on 
the etiology of the disability.  In 
particular, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50-50 probability) 
that such disability is related to the 
veteran's military service.  Any diagnostic 
tests and studies deemed necessary by the 
examiner in order to respond to the specified 
inquiry should be conducted.

3.  In addition, make arrangements for the 
veteran to be afforded a special 
neuropsychiatric evaluation.  The examiner 
should render an opinion with consideration of 
V65.2 (American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental 
Disorders, Fourth Edition (DSM- IV) V65.2 
(Malingering)) and/or a possible somatoform 
disorder manifested by physical symptoms 
associated with the veteran's claimed disorder 
of arthritis of the knees.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.  The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claim.

3.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the July 
2002 SSOC.  An appropriate period of time 
should be allowed for response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



